                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


IN RE:                                                      )
                                                            )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.1,                           )
                                                            )   Case No. 18-02395-TOM11
                                                            )   (Jointly Administered)
                         Debtor.
                                                            )



   DISCLOSURE STATEMENT WITH RESPECT TO PLAN OF REORGANIZATION
               PROPOSED BY ROBERT BRADFORD JOHNSON




                                                   BURR & FORMAN LLP
                                                   /s/ Michael Leo Hall
                                                   Michael Leo Hall
                                                   Marc P. Solomon
                                                   Anna W. Akers
                                                   420 North 20th Street, Suite 3400
                                                   Birmingham, Alabama 35203
                                                   Telephone: (205) 251-3000
                                                   Fax: (205) 458-5100

                                                   COUNSEL FOR THE DEBTOR


          Dated: May 3, 2019




          1
          In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse
Properties, LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5)
Armor Light, LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



32986050 v2
                                                   TABLE OF CONTENTS


I. INTRODUCTION ........................................................................................................................1


II. NOTICE TO HOLDERS OF CLAIMS ......................................................................................1


III. EXPLANATION OF CHAPTER 11 ........................................................................................2

          A.         Overview of Chapter 11…………………………………………………………...2

          B.         Plan of Reorganization…………………………………………………………….3

IV. HISTORY OF THE DEBTOR, LITIGATION, AND CHAPTER 11 CASE ...........................5

          A.         The Debtor ...............................................................................................................5

          B.         The Debtor's Assets .................................................................................................5

          C.         Factors Leading to Chapter 11 Filing ......................................................................5
                     1.         The Qui Tam Action in South Carolina .......................................................5
                     2.         The Virginia Adversary Proceeding ............................................................6
                     3.         The Commercial Entities .............................................................................7
                     4.         Necessity for Bankruptcy Protection ...........................................................7
          D.         Commencement of the Chapter 11 case...................................................................8

          E.         Significant Events Since Commencement of Chapter 11 Case ...............................8
                     5.         Continuation of the Debtor's Business .........................................................8
                     6.         Retention of Professionals ...........................................................................8
                     7.         Schedules and Statements of Financial Affairs ...........................................9
                     8.         Lift Stay Motion and Further Proceedings in the South Carolina Appeal...9
                     9.         Bar Date .....................................................................................................10
                     10.        Filing of Creditors' Plan .............................................................................10
                     11.        Filing of Debtor's Plan ...............................................................................11
          F.         Summary of Claims Filed or Asserted Against the Debtor ...................................11

V. SUMMARY OF THE PLAN ....................................................................................................12




32986050 v2                                                           2
          A.      General Overview………………………………………………………………..12

          B.      Summary of the Plan……………………………………………………………..12



          C.      Classification and Treatment .................................................................................15
                  1.        Unclassified Claims Against the Debtor ....................................................15
                  2.        Classified Claims .......................................................................................18
          D.      Means of Implementation of the Plan ....................................................................24
                  1.        Funding. .....................................................................................................24
                  2.        Settlement ..................................................................................................25
                  3.        Distributions...............................................................................................28
                  4.        Claims Objections/Resolution ...................................................................28
                  5.        Assertion of Estate Actions, Defenses and Counterclaims ........................29
                  6.        Management After the Effective Date. ......................................................30
                  7.        Revesting of Assets ....................................................................................30
                  8.        Conditions to Confirmation .......................................................................30
          E.      Effect of Confirmation of Plan ..............................................................................31
                  1.        Discharge of Debtor ...................................................................................31
                  2.        Injunction ...................................................................................................31
          F.      Retention of Jurisdiction ........................................................................................31

          G.      Modification or Revocation of Plan .......................................................................32

          H.      Executory Contracts and Unexpired Leases ..........................................................32
                  1.        General Treatment; Rejected if Not Assumed ...........................................32
                  2.        Cure Payments and Release of Liability ....................................................32
                  3.        Bar to Rejection Damages .........................................................................33
                  4.        Rejection Claims ........................................................................................33

VI. CONFIRMATION OF THE PLAN ........................................................................................33

          A.      Solicitation of Votes; Voting Procedures ..............................................................33
                  1.        Ballots and Voting Deadlines ....................................................................33
                  2.        Parties in Interest Entitled to Vote .............................................................34
                  3.        Definition of Impairment ...........................................................................34
                  4.        Impaired Classes Under the Plan ...............................................................35
                  5.        Unimpaired Classes Under the Plan ..........................................................35
                  6.        Vote Required For Class Acceptance ........................................................35
          B.      Confirmation Hearing ............................................................................................35



32986050 v2                                                       3
          C.         Requirements For Confirmation of a Plan .............................................................36

          D.         Cramdown ..............................................................................................................39

VII. RISK FACTORS ....................................................................................................................40

          A.         Insufficient Acceptances ........................................................................................41


          B.         Confirmation Risks ................................................................................................41


          C.         Post-Confirmation Risks ........................................................................................41

VIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF
THE PLAN: LIQUIDATION ANALYSIS ...................................................................................42


IX. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ........................42

          A.         Importance of Obtaining Professional Tax Assistance ..........................................42

          B.         Discharge of Indebtedness .....................................................................................43

          C.         Impact on Holders of Claims Against Debtors ......................................................43

          D.         Circular 230 Disclosure .........................................................................................43

X. CONCLUSION .........................................................................................................................43




32986050 v2                                                          4
                                       I. INTRODUCTION

         Robert Bradford Johnson (referred to herein as "Johnson" or the "Debtor"), submits this
Disclosure Statement (the "Disclosure Statement") in connection with the Plan of Reorganization
proposed by Robert Bradford Johnson, filed May 3, 2019 (the "Plan"). This Disclosure Statement
is to be used in connection with the solicitation of votes on the Plan. A copy of the Plan is attached
hereto as Exhibit A. Unless otherwise defined herein, capitalized terms used herein have the
meanings ascribed thereto in the Plan (see Article I of the Plan entitled "Definitions, Construction,
and Interpretation").

                           II. NOTICE TO HOLDERS OF CLAIMS

       The purpose of this Disclosure Statement is to enable Holders of Claims against the Debtor
whose Claims are impaired under the Plan and are entitled to vote on the Plan to make an informed
decision in exercising their right to vote to accept or reject the Plan.
THIS DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY BEAR
UPON YOUR DECISION TO ACCEPT OR REJECT THE PLAN. PLEASE READ THIS
DOCUMENT CAREFULLY.
       On _________, 2019, the Bankruptcy Court conducted a hearing on the adequacy of the
Disclosure Statement and subsequently entered an order pursuant to section 1125 of the Bankruptcy
Code (the "Disclosure Statement Order") approving this Disclosure Statement as containing
information of a kind, and in sufficient detail, adequate to enable a hypothetical, reasonable
investor, typical of the solicited holders of Claims against the Debtor, to make an informed
judgment with respect to the acceptance or rejection of the Plan. A copy of the Disclosure Statement
Order is included in the materials accompanying this Disclosure Statement.
APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT DOES
NOT CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT REGARDING
THE FAIRNESS OR MERITS OF THE PLAN.
THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE COMMISSION
PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED
HEREIN.
        Each Holder of a Claim entitled to vote to accept or reject the Plan should read this
Disclosure Statement and the Plan in their entirety before voting. No solicitation of votes to accept
or reject the Plan may be made except pursuant to this Disclosure Statement and section 1125 of
the Bankruptcy Code. Except for the Debtor and his professionals, no person has been authorized
to use or promulgate any information concerning the Debtor, his businesses, or the Plan, other than
the information contained herein, in connection with the solicitation of votes to accept or reject the
Plan. No Holder of a Claim entitled to vote on the Plan should rely upon any information relating
to the Debtor, his businesses, or the Plan other than that contained in the Disclosure Statement and
the exhibits hereto. Unless otherwise indicated, the sources of all information set forth herein are
the Debtor and his professionals.
        After carefully reviewing this Disclosure Statement, including the attached exhibits,
please indicate your acceptance or rejection of the Plan by voting in favor of or against the


32986050 v2                                       5
Plan on the enclosed ballot and returning the same, to the address set forth on the ballot, in
the enclosed return envelope so that it will be received by the Balloting Agent, Burr &
Forman LLP, 420 20th Street North, Suite 3400, Birmingham, Alabama 35203, Attention:
Michael Leo Hall, no later than 5:00 p.m. Central Time on [_____DATE___], 2019.
       If you do not vote to accept the Plan, or if you are not entitled to vote on the Plan, you may
be bound by the Plan if it is accepted by the requisite Holders of Claims. See "Solicitation of Votes;
Voting Procedures," "Vote Required for Class Acceptance," and "Cramdown" in Article VIII
("Confirmation of the Plan") below.
        TO BE SURE YOUR BALLOT IS COUNTED, YOUR BALLOT MUST BE
RECEIVED NO LATER THAN 5:00 P.M. CENTRAL TIME ON [____DATE___], 2019.
For detailed voting instructions and the name, address, and phone number of the person you may
contact if you have questions regarding the voting procedures, see "Ballots and Voting Deadline"
in Section VIII.A.1 below.
        Pursuant to section 1128 of the Bankruptcy Code, the Bankruptcy Court has scheduled a
hearing to consider confirmation of the Plan (the "Confirmation Hearing") on [DATE__], 2019,
at ____________ .m. Central Time, in the United States Bankruptcy Court for the Northern
District of Alabama, Southern Division. The Bankruptcy Court has directed that objections,
if any, to confirmation of the Plan be filed and served on or before_____[DATE]____, 2019,
in the manner described in Section VIII.B below under the caption, "Confirmation Hearing."
          THE DEBTOR SUPPORTS CONFIRMATION OF THE PLAN AND
          URGES ALL HOLDERS OF IMPAIRED CLAIMS TO ACCEPT THE
          PLAN.
                            III. EXPLANATION OF CHAPTER 11

          A.   Overview of Chapter 11

        Chapter 11 is the principal reorganization chapter of the Bankruptcy Code. Pursuant to
chapter 11, the debtor in possession attempts to reorganize for the benefit of the debtor, its
creditors, and other parties in interest.
        The commencement of a chapter 11 case creates an estate comprising all the legal and
equitable interests of the debtor in property as of the date the bankruptcy petition is filed. Sections
1101, 1107, and 1108 of the Bankruptcy Code provide that a debtor may continue to operate its
business and remain in possession of its property as a "debtor in possession" unless the bankruptcy
court orders the appointment of a trustee. In the present chapter 11 case, the Debtor has remained
in possession of his property and continued to operate his businesses as a debtor in possession.
         The filing of a chapter 11 petition also triggers the automatic stay provisions of the
Bankruptcy Code. Section 362 of the Bankruptcy Code provides, inter alia, for an automatic stay
of all attempts to collect prepetition claims from the debtor or otherwise interfere with its property
or business. Except as otherwise ordered by the bankruptcy court, the automatic stay remains in
full force and effect until the effective date of a confirmed plan of reorganization.
       The formulation of a plan of reorganization is the principal purpose of a chapter 11 case.
The plan sets forth the means for satisfying the claims against and interests in the debtor.




32986050 v2                                       6
Generally, unless a trustee is appointed, only the debtor may file a plan during the first 120 days
of a chapter 11 case (the "Exclusive Period"). However, section 1121(d) of the Bankruptcy
Code permits the court to extend or reduce the Exclusive Period upon a showing of "cause."
After the Exclusive Period has expired, a creditor or any other party in interest may file a plan,
unless the debtor has filed a plan within the Exclusive Period, in which case, the debtor is
generally given 60 additional days (the "Solicitation Period") during which it may solicit
acceptances of its plan. The Solicitation Period may also be extended or reduced by the court
upon a showing of "cause."

      In this case, after being extended by the Bankruptcy Court, the Exclusive Period was set
for May 5, 2019.

          B.   Plan of Reorganization

        Although referred to as a plan of reorganization, a plan may provide anything from a
complex restructuring of an individual debtor or a debtor's business(es) and its related obligations
to a simple liquidation of the debtor's assets. After a plan of reorganization has been filed, the
holders of claims against or interests in a debtor are permitted to vote to accept or reject the plan.
Before soliciting acceptances of the proposed plan, section 1125 of the Bankruptcy Code requires
the debtor to prepare a disclosure statement containing adequate information of a kind, and in
sufficient detail, to enable a hypothetical reasonable investor to make an informed judgment about
the plan. This Disclosure Statement is presented to Holders of Claims against the Debtor to satisfy
the requirements of section 1125 of the Bankruptcy Code.

        If all classes of claims and equity interests accept a plan of reorganization, the bankruptcy
court may nonetheless not confirm the plan unless the court independently determines that the
requirements of section 1129 of the Bankruptcy Code have been satisfied. Section 1129 sets forth
the requirements for confirmation of a plan and, among other things, requires that a plan meet the
"best interests" test and be "feasible." The "best interests" test generally requires that the value of
the consideration to be distributed to the holders of claims and equity interests under a plan may
not be less than those parties would receive if the debtor were liquidated pursuant to a hypothetical
liquidation occurring under Chapter 7 of the Bankruptcy Code. Under the "feasibility"
requirement, the court generally must find that there is a reasonable probability that the debtor
will be able to meet its obligations under its plan without the need for further financial
reorganization.

        The Debtor believes that the Plan satisfies all the applicable requirements of section
1129(a) of the Bankruptcy Code, including, in particular, the "best interests" test and the
"feasibility" requirement. The Debtor supports confirmation of the Plan and urges all Holders of
impaired Claims to accept the Plan.

       Chapter 11 does not require that each holder of a claim against a debtor vote in favor of a
plan of reorganization in order for the bankruptcy court to confirm the plan. At a minimum,
however, the plan must be accepted by a majority in number and two-thirds in amount of those
claims actually voting in at least one class of impaired claims under the plan. The Bankruptcy
Code also defines acceptance of the plan by a class of equity interests (equity securities) as
acceptance by holders of two-thirds of the number of shares actually voting. In the present case,


32986050 v2                                       7
Classes 2, 3, 4, 5, 6, 7, 8, and 9 are Impaired Classes under the Plan, and the Holders of Claims in
those Classes are entitled to vote to accept or reject the Plan.

        In addition, classes of claims or equity interests that are not "impaired" under a plan of
reorganization are conclusively presumed to have accepted the plan and thus are not entitled to
vote. Accordingly, acceptances of a plan will generally be solicited only from those persons who
hold claims or equity interests in an impaired class. A class is "impaired" if the legal, equitable,
or contractual rights attaching to the claims or equity interests of that class are modified in any
way under the plan. Modification for purposes of determining impairment, however, does not
include curing defaults and reinstating maturity. In this case, Holder of certain Claims, Class 1,
is not impaired and is conclusively presumed to accept the Plan and is not entitled to vote on the
Plan. See "Summary of the Plan — Classification and Treatment —Classified Claims" in section
V.C.2 for an identification of impaired and unimpaired Classes of Claims and Interests.

        The bankruptcy court may also confirm a plan of reorganization even though fewer than
all the classes of impaired claims and interests accept it. For a plan of reorganization to be
confirmed despite its rejection by a class of impaired claims or interests, the proponents of the
plan must show, among other things, that the plan does not "discriminate unfairly" and that the
plan is "fair and equitable" with respect to each impaired class of claims or interests that has not
accepted the plan. The process of confirming a plan under these conditions is known as a
"cramdown."

        Under section 1129(b) of the Bankruptcy Code, a plan is "fair and equitable" as to a class
of rejecting claims if, among other things, the plan provides: (a) with respect to secured claims,
that each such holder will receive or retain on account of its claim property that has a value, as of
the effective date of the plan, equal to the allowed amount of such claim; and (b) with respect to
unsecured claims and equity interests, that the holder of any claim or equity interest that is junior
to the claims or equity interests of such class will not receive or retain on account of such junior
claim or equity interest any property at all unless the senior class is paid in full, excluding exempt
property and property included in the estate under section 1115 of the Bankruptcy Code.

        A plan does not "discriminate unfairly" against a rejecting class of claims if (a) the relative
value of the recovery of such class under the plan does not differ materially from that of any class
(or classes) of similarly situated claims, and (b) no senior class of claims is to receive more than
100% of the amount of the claims in such senior class.

       The Debtor believes that the Plan has been structured so that it will satisfy these
requirements as to any rejecting Class of Claims, and can therefore be confirmed, if necessary,
over the objection of any Classes of Claims. The Debtor, therefore, reserves the right to request
confirmation of the Plan under the "cramdown" provisions of section 1129 of the Bankruptcy
Code. See "Cramdown" in section VI.D below.




32986050 v2                                       8
          IV. HISTORY OF THE DEBTOR, LITIGATION, AND CHAPTER 11 CASE

          A.      The Debtor

        The Debtor grew up in Cherokee County, Alabama, where he received a full scholarship
to play football at Auburn University. He lettered all four years at Auburn University and was a
contributing team member for three Southeastern Conference championships. He graduated from
Auburn University in 1990 with a Bachelor’s Degree in Marketing and later received an MBA
from Brenau University in Gainesville, Georgia. Johnson has been a “big brother” in the Big
Brothers Big Sisters program for over 13 years. The Debtor currently lives in Alabama, is
married, and has five daughters. Three of the Debtor’s daughters were adopted from the foster
care system, and two had known significant special needs at the time of adoption. The Debtor
also serves as an alternate caregiver of one two-year-old medically fragile foster child.

       The Debtor is the principal and the majority owner of all of the affiliate entities that have
filed Chapter 11 bankruptcy. The Debtor owns 100% of each of Eagle Pharmacy, Inc. (“Eagle
Pharmacy”) and Royal Blue Medical, Inc. (“Royal Blue”), which are active related commercial
businesses in the compounding pharmacy industry segment. Royal Blue has approximately
seventy (70) individuals who are independent contractors. These independent contractors market
the pharmaceutical products manufactured and sold by Eagle Pharmacy. Eagle Pharmacy has a
dozen or so employees who manufacture the pharmaceutical products and run the business.
Eagle Pharmacy’s and Royal Blue’s business and financial prospects are bright. Brad Johnson
owns 100% of Blue Smash Investments, LLC (“Blue Smash”), which holds various investments.
Brad Johnson owns 95% of War-Horse Properties, LLLP (“War-Horse”). War-Horse owns
100% of each of Eagle Ray Investments, LLC (“Eagle Ray”) and Forse Investments, LLC
(“Forse”), each of which own commercial and multi-family real estate with tenants. War-Horse
also owns 100% of each of Blue Eagle Farming, LLC (“Blue Eagle”) and H J Farming, LLC (“H
J Farming”), each of which are active cattle farms. War-Horse also owns 100% of Armor Light,
LLC (“Armor Light”). Brad Johnson owns 50% of each of BlueWave Healthcare Consultants,
Inc. (“BlueWave”) and Cobalt Healthcare Consultants, Inc. (“Cobalt”), which businesses are
generally inactive. The United States claims to have a lien on some of their cash assets totaling
around $275,000. Other than the two frozen bank accounts, there are no liens on Debtor’s cash
and accounts. The Debtor’s companies currently have sufficient cash to fund their operations.

          B.      The Debtor's Assets

          As of the Petition Date, the Debtor's primary assets consist of the following:

          (i) real property (the “Real Property”), valued in his Schedules at $ 355,000.00;

       (ii) personal property valued in his Schedules at $6,968,342.93, (which includes 100%
ownership interest in of each of Eagle Pharmacy and Royal Blue, and a 50% ownership interest in
each of BlueWave and Cobalt); and

       (iii) a 95% ownership interest in debtor War-Horse, which in turn owns 100% of all of the
other Chapter 11 Debtors (Blue Eagle, Eagle Ray, H J Farming, Armor Light, and Forse,
sometimes referred to collectively herein as the “Debtors”) except Blue Smash (of which Johnson



32986050 v2                                        9
owns a 100% interest.) A more detailed description of these Debtors’ assets can be found in the
other disclosure statement, filed in conjunction with their corporate plan, and their bankruptcy
schedules.

        At least the Virginia Trustee contends that the Johnson estate also owns avoidance actions
against various family members and trusts established for some of their benefit, which claims it
asserts total in excess of $10 million.

          C.    Factors Leading to Chapter 11 Filing

                1.     The Qui Tam Action in South Carolina

        In August 2015, the United States and others filed an action against BlueWave, Johnson,
and others in the United States District Court for the District of South Carolina (the “Qui Tam
Action”). In the Qui Tam Action, on Saturday, February 6, 2016, the United States applied for a
prejudgment remedy against three individual defendants including Johnson. The United States
sought to attach and garnish certain specified property. Some of the property was owned by
defendants and other properties were owned by non-defendants (which non-defendants were
ultimately owned at least in substantial part directly or indirectly by one or more of the defendants).
On Wednesday, February 10, 2016, the South Carolina Court entered an order granting the United
States’ application for certain prejudgment remedies (the “Prejudgment Order”) under the Federal
Debt Collection Procedures Act (the “FDCProcA”). Some writs were issued against the property
of Johnson and some were issued against property of non-defendant Debtors. The FDCProcA
does not “supersede or modify . . . title 11.” 28 U.S.C. Sec. 3003(c). The United States contends
that the writs issued and served pursuant to the Prejudgment Order were effective and are still
effective to constitute liens on certain real property and bank accounts owned by some of the
Debtors. On January 31, 2018 in the Qui Tam Action, the jury entered a verdict against Johnson
and two other individuals, but not any entities, including not BlueWave. The jury exonerated
BlueWave. The amount of the jury verdict was $16,601,591.00, which was only approximately
8% of the amount sought by the United States.. The Judge then trebled the verdict and added other
amounts to the civil judgment to bring the total amount of the judgment to more than
$114,000,000.00 (the “Judgment”). Post-trial motions were filed in the Qui Tam Action and
generally denied on May 23, 2018.

       The Debtor denies any wrongdoing or liability and disputes the Judgment. The Debtor
has appealed the Judgment in the Qui Tam Action (the “Qui Tam Appeal”) to the Fourth Circuit
Court of Appeals. The Debtor has filed his initial brief in the Qui Tam Appeal.

                2.      The Virginia Adversary Proceeding

        Effective April 1, 2010, Johnson executed for BlueWave an independent contractor
agreement with Health Diagnostic Laboratory, Inc. (“HDL”) related to the marketing and sale of
HDL tests in the southeast. HDL was a competitor of Atherotech, Inc., Boston Heart Diagnostics,
Liposcience and other specialty cardiovascular lab companies. HDL filed a Chapter 11 bankruptcy
petition on June 7, 2015 in the United States Bankruptcy Court for the Eastern District of Virginia,
Richmond Division (the “Virginia Court”). In May of 2016, the Virginia Court confirmed HDL’s



32986050 v2                                       10
Chapter 11 plan. As a part of that plan, a liquidating trust was created with Richard Arrowsmith
being selected as the liquidating trustee (the “Virginia Trustee”).

        On March 9, 2018 the Virginia Trustee filed an adversary proceeding in the HDL
bankruptcy case against Johnson and others (the “Virginia Adversary Proceeding”) seeking to
impose a constructive trust, among other claims for relief, on certain of the defendants named
therein and certain of their assets. The defendants in the Virginia Adversary Proceeding also
include some of the Chapter 11 Debtors in this bankruptcy proceeding, namely Blue Eagle, , Forse,
Eagle Ray, War-Horse, H J Farming, and Blue Smash. The United States is also named as a
defendant in the Virginia Adversary Proceeding.

                     3.    Necessity for Bankruptcy Protection

         The Debtor's bankruptcy filing was precipitated by two primary factors. First, at the time
 of his bankruptcy filing the Debtor was engaged in costly and highly contested lawsuits with the
 United States, which ultimately resulted in a judgment against the Debtor in excess of $100
 million. The Debtor strongly contests this judgment, and initiated an appeal. Second, costly and
 expansive litigation instituted by the Virginia Trustee, who seeks a judgment in the estimated
 amount of $650 million and a constructive trust was a precipitating factor. The collective present
 value of all of the assets of all the Debtors is less than the amount of the Judgment held by the
 United States or the claims of the Virginia Trustee; the value of the assets is far greater than the
 collective amount of all of the other debts and claims. Some of the Debtors’ assets have
 substantial value, which value is greater as a going concern than in liquidation. These competing
 financial obligations resulted in the need to reorganize the Debtor's financial and business affairs
 in order to preserve the value of his estate. The Debtor commenced this Chapter 11 bankruptcy
 case to achieve that result.

              D.    Commencement of the Chapter 11 case

         From June 8 to June 9, 2018 (the “Petition Date”), the Debtors filed voluntary petitions
 for relief under chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as
 amended (the “Bankruptcy Code”), with the Clerk of this Court. The Debtors continue to operate
 their businesses and manage their properties as debtors in possession pursuant to 11 U.S.C. §
 1107 and 1108 of the Bankruptcy Code.

              E.    Significant Events Since Commencement of Chapter 11 Case

                    1.     Continuation of the Debtor's Business

       Since the filing of the Chapter 11 case, the Debtor has continued to operate his businesses
 and manage his property as a debtor-in-possession.
                    2.     Retention of Professionals

              (a) Bankruptcy Counsel.
       On June 27, 2018, the Bankruptcy Court entered an order approving the retention and
 employment of Burr & Forman, LLP as bankruptcy counsel for the Debtors.



32986050 v2                                      11
       On June 27, 2018, the Bankruptcy Court entered an order approving the retention and
 employment of the Evans Law Firm P.C. as corporate counsel for the Corporate Debtors.
              (b) Litigation Counsel.
        On October 5, 2018, the Bankruptcy Court entered an order approving the retention and
 employment of Barnwell Whaley Paterson & Helms, LLC as special counsel for the Debtor in
 connection with the appeal of the Qui Tam Action.
        On October 5, 2018, the Bankruptcy Court entered an order approving the retention and
employment of Nexsen Pruet, LLC as special counsel for the Debtor in connection with the appeal
of the Qui Tam Action.
              (c) Other Professionals.
        On July 13, 2018, the Bankruptcy Court entered an order approving the retention and
 employment of Peter Colmer as the Debtors’ Chief Restructuring Advisor in connection with
 the chapter 11 cases.
                    3.       Schedules and Statements of Financial Affairs

       On July 11, 2018 the Debtors filed the Schedules and Statements of Financial Affairs (the
 "Schedules and Statements").

                    4.       Qui Tam Lift Stay Motion and Further Proceedings in the Qui
                             Tam Litigation

        On the June 25, 2018, Debtors filed a Limited Motion For Relief From Stay (the "Stay
 Motion") to proceed with the Qui Tam Appeal. On July 12, 2018, this Court entered its Order
 granting, in part, Debtors’ Stay Motion (the “Stay Order”). By the Stay Order, this Court
 modified the automatic stay such that Debtors could file the Qui Tam Appeal by the non-
 bankruptcy deadline.
              After the automatic stay was lifted, Debtors filed a notice of appeal.
                    5.      Bar Date

         This Bankruptcy Court established October 1, 2018 as the deadline for filing proofs of
 claim against the Debtor, and December 10, 2018 as the governmental deadline for filing proofs
 of claims against the Debtor.
                    6.      Filing of Debtor’s Plan

              On May 3, 2019, the Debtor filed the Plan and this Disclosure Statement.

          F.        Summary of Claims Filed or Asserted Against the Debtor

        Based on the Schedules and Statements and the proof of claims filed by creditors, as of
the Bar Date, the primary claims asserted against Debtors consist of the following: (i) a claim in
the amount of $27,200.00 by Claire Wilcox Johnson; (ii) a claim in the amount of $69,000.00 for
child support by Claire Wilcox Johnson; (iii) a claim in the amount of $182,900.00 by Claire
Wilcox Johnson; (iv) a claim in the amount of $114,148,661.68 by the United States; (v) a claim



32986050 v2                                           12
in the amount of $8,123.94 by Teddy J. Faust; (vi) a claim in the amount of $1,800.00 by the IRS;
(vii) a claim in the amount of $28,537,165.20 by Scarlett Lutz and Kayla Webster; (viii) a claim
in the amount of $515,000.00 by Pietragallo Gordon Alfano Bosick & Raspanti LLP; (ix) a claim
in the amount of $50,717.00 by William J. Tuck P.A.; (x) a claim in the amount of Chase Auto
Finance in the amount of $42,850.00; (xi) a claim in the amount of $4,600.00 by Pinnacle
Consulting, Inc.; (xii) a claim in the amount of $3,951.06 by Chase Visa; (xiii) a claim by Chris
Riedel; (xiv) a claim by Dr. Michael Mays; (xv) a claim in the amount of $71,257.50 by Michael
R. Waters.
                                 V. SUMMARY OF THE PLAN

          A.       General Overview

        The Plan provides for the reorganization of the Debtor’s Estate and the orderly payment
of Allowed Claims. More specifically, the Debtor will pay in full all Allowed Administrative and
Priority Claims on the Effective Date, unless otherwise agreed to by the holder of any such claim,
and shall transfer all of his pre-petition, non-exempt assets (including causes of action) to an
irrevocable trust to be held, operated and managed by an independent fiduciary for the benefit of
all Allowed and Disputed Unsecured Claims and, if enough claims are disallowed, the Debtor.
Creditors will receive significantly more than they would receive in a chapter 7 liquidation.

              B.   Summary of the Plan

         On the Effective Date, property in the Debtor’s Estate as of the Effective Date shall be
 transferred to the Johnson Trust in accordance with the terms of section 5.09 of the Plan, the
 Trust Agreement, and applicable nonbankruptcy law. The type, mode and manner of the transfer
 of property to the Johnson Trust shall be made in a way that enhances and maintains the value of
 such property. The Plan Trustee shall pay Holders of Claims all payments due under the Plan.
 Holders of Unsecured Claims in Class 7 shall be beneficiaries of the Johnson Trust according to
 their Pro Rata Shares calculated as of the Effective Date. In the event that a Claim in Class 7 is
 Disallowed pursuant to a Final Order, the Holder of such Claim shall immediately forfeit the
 Holder’s beneficial interest in the Johnson Trust.
         The Johnson Trust shall be operated and managed by the Plan Trustee in accordance with
 the terms and conditions of this Plan and the Trust Agreement. In addition to any other powers
 and rights provided for in this Plan and the Trust Agreement, the Plan Trustee shall have the
 power and right to liquidate or sell any property of the Johnson Trust to any third party in an
 arms-length transaction for fair market value, but only after providing to the beneficiaries of the
 Johnson Trust: (i) reasonable notice of such proposed liquidation or sale, and (ii) an opportunity
 to object to such proposed liquidation or sale and request a hearing with the Bankruptcy Court.
 To the extent the Debtor is a manager or has management rights with respect to any entity,
 including those entities held in the Johnson Trust, nothing in this Plan or the Trust Agreement
 shall expand or diminish the Debtor’s rights as manager of any entity under applicable law. In
 addition, the Plan Trustee may employ and compensate the Debtor for any management services
 provided to the Johnson Trust at the market rate for such services. To the extent any payments
 are made to the Debtor by the Plan Trustee or any of the entities who are debtors in the
 Bankruptcy Case for services or for costs and expenses, any such payments shall be subject to



32986050 v2                                      13
 approval of the Bankruptcy Court. Any salary and compensation paid to the Debtor in exchange
 for management services at the market rate shall vest with the Debtor.
         The Plan Trustee shall be obligated to take affirmative action to manage and operate the
 Johnson Trust, and the assets and entities held therein, in a way that maximizes the value of such
 assets and entities, including without limitation the duty to determine the optimal time and
 method for operating or selling any assets or businesses and to operate such businesses until such
 time. To the extent necessary or appropriate to maximize the value of the assets of the Johnson
 Trust, the Plan Trustee shall proceed in an orderly fashion to liquidate a portion of the trust assets,
 until the occurrence of a Trust Change Event, when the Plan Trustee may proceed with
 liquidation of the balance of the trust assets. Upon the occurrence of a Trust Change Event, the
 Bankruptcy Court may appoint a different Plan Trustee to liquidate the trust assets. In addition
 to any other powers and rights, the Plan Trustee shall have the power and discretion to liquidate
 assets of the Johnson Trust to the extent necessary or appropriate to make Distributions to
 Holders of Allowed Claims. To the extent Distributions are made to Holders of Allowed Claims,
 the Plan Trustee shall make Distributions in an amount (i) equal to each Holder’s Pro Rata Share
 (calculated at the time of the Distribution) up to the value of the Holder’s Allowed Claim as of
 the Effective Date, but (ii) not less than the value of Projected Disposable Income. After all such
 Distributions are made, the Johnson Trust shall terminate and the residual trust res, if any, shall
 vest with Johnson and other debtors in the Bankruptcy Case according to their rights and interests
 in such property prior to the Effective Date.
         The Holders of Allowed Claims shall receive more value and retain more rights under
 this Plan, as of the Effective Date, than they would receive in a liquidation under chapter 7 of the
 Bankruptcy Code. Accordingly, the Plan satisfies the requirements of section 1129(a)(7) of the
 Bankruptcy Code.
          The terms and conditions of the Trust Agreement are incorporated herein by reference
 for all purposes. To the extent there is any inconsistency between the terms of this Plan and the
 Trust Agreement, the terms of the Plan shall control.
         The sources of Cash necessary for the Debtor to pay Allowed Claims that are to be paid
 in Cash by the Debtor on the Effective Date will be the Cash of the Debtor on hand as of the
 Effective Date.

          C.    Classification and Treatment

       The following is a summary of the classification and treatment of Claims under the Plan.
Reference should be made to the entire Disclosure Statement and to the Plan for a complete
description of the classification and treatment of Claims and Interests.

THIS IS ONLY A SUMMARY OF CERTAIN PROVISIONS OF THE PLAN. THE PLAN
INCLUDES OTHER PROVISIONS THAT MAY AFFECT YOUR RIGHTS. YOU ARE
URGED TO READ THE PLAN IN ITS ENTIRETY BEFORE VOTING ON THE PLAN.

          1.    Unclassified Claims Against the Debtor

       In accordance with section 1123(a)(1) of the Bankruptcy Code, unclassified Claims against
the Debtor consist of Administrative Claims and Priority Tax Claims. There are no Priority Tax


32986050 v2                                        14
Claims against the Debtor, other than the Allowed Claim of Faust in the amount of $8,123.94. The
Allowed Claim of Faust shall be treated as a Secured Claim in the full amount of the Allowed
Claim, and shall be paid in full on the Effective Date, to the extent not already paid or otherwise
satisfied, in full satisfaction, settlement, release, and discharge of and in exchange for such
Allowed Claim and any lien securing such Claim. Based on the books and records and projections
for future expenses, the Debtors presently estimate the amounts of such Claims as follows2:

       Administrative Expense Claims: The Debtor is unaware of any Administrative Claim other
than Fee Claims and Administrative Claims incurred in the Ordinary Course of Business.

         Time for Filing Administrative Claims. The Holder of any Administrative Claim that is
incurred, accrued or in existence prior to the Confirmation Date, other than (i) a Fee Claim, or (ii)
a liability incurred in the Ordinary Course of Business, must file with the Bankruptcy Court and
serve on all parties required to receive such notice a request for the allowance of such
Administrative Claim no later than fourteen (14) days prior to the first date scheduled by the
Bankruptcy Court for the Confirmation Hearing. Such request must be filed and served as required
by applicable Bankruptcy Rules and include at a minimum (i) the name of the Holder of the Claim,
(ii) the amount of the Claim, and (iii) the basis of the Claim. Failure to timely and properly file
and serve the request required under this Section shall result in the Administrative Claim being
forever barred and discharged. Objections to such requests must be filed and served pursuant to
the Bankruptcy Rules on the requesting party and the Debtor within thirty (30) days after the filing
of the applicable request for payment or allowance of an Administrative Claim.

        Time for Filing Fee Claims. Any Person who holds or asserts an Administrative Claim that
is a Fee Claim shall be required to file with the Bankruptcy Court and serve on all parties required
to receive such notice a Fee Application no later than ten (10) Business Days after the Confirmation
Date. Failure to timely and properly file and serve a Fee Application as required under this Section
shall result in the Fee Claim being barred and discharged. Objections to Fee Claims, and any
motion or claim for disgorgement or disallowance of any fees of Professionals previously paid or
allowed, must be filed no later than thirty (30) days after the Effective Date.

        Allowance of Administrative Claims. An Administrative Claim with respect to which a
request for payment is required and has been properly filed pursuant to Section 2.01(a) of the Plan
shall become an Allowed Administrative Claim if no timely objection is filed. If a timely objection
is filed, the Administrative Claim shall become an Allowed Administrative Claim only to the
extent Allowed by a Final Order. An Administrative Claim that is a Fee Claim, and with respect
to which a Fee Application has been properly filed and served pursuant to Section 2.01(b) of the
Plan, shall become an Allowed Administrative Claim upon the timely filing of a Fee Application,
subject to disallowance only upon entry of a Final Order.

      Payment of Allowed Administrative Claims. Except to the extent that a Holder of an
Allowed Administrative Claim has been paid prior to the Confirmation Date with respect to

          2
          The estimates for administrative expenses include the estimated fees of the Debtor’s professionals through
confirmation for the Debtor. To the extent confirmation is delayed beyond the time frame anticipated, administrative
expenses will increase.



32986050 v2                                             15
Administrative Claims against the Debtors, or agrees to a different treatment, each Holder of an
Allowed Administrative Claim (other than Fee Claims, and other than Allowed Administrative
Claims incurred in the Ordinary Course of Business, which are paid pursuant to Section 2.01(e)
below) shall receive in full satisfaction, release and discharge of and exchange for such
Administrative Claim, and after the application of any retainer or deposit held by such Holder,
Cash equal to the Allowed amount of such Administrative Claim on the later of the Effective Date,
or upon entry of a Final Order allowing the Administrative Claim. Notwithstanding the timely and
proper filing and service of any objection to a Fee Claim, such Fee Claim shall be paid on the
Effective Date unless the Debtors, in their sole discretion, defer payment until after settlement,
withdrawal or resolution of such objection through the entry of a Final Order. In the event a Fee
Claim is Disallowed pursuant to a Final Order, any payment to the Holder of such Claim may be
subject to refund, except as may be provided by order of the Bankruptcy Court or an appellate
court.

        Administrative Claims Incurred in the Ordinary Course of Business. Holders of
Administrative Claims based on liabilities incurred in the Ordinary Course of Business of the
Debtor during the Bankruptcy Case (other than Claims of governmental units for taxes or Claims
and/or penalties related to such taxes, or alleged Administrative Claims arising in tort) shall not be
required to file any request for payment of such Claims. Each Administrative Claim incurred in
the Ordinary Course of Business of the Debtor will be paid pursuant to the terms and conditions
of the transaction giving rise to such Administrative Claim, without any further action by the
Holder of such Administrative Claim. The Debtor reserves and shall have the right to object before
the Effective Date to any Administrative Claim arising, or asserted as arising, in the Ordinary
Course of Business, and shall withhold payment of such claim until such time as any objection is
resolved pursuant to a settlement or a Final Order.

              2.   Classified Claims

UNLESS OTHERWISE NOTED, THE DEBTOR’S ESTIMATES OF THE NUMBER AND
AMOUNT OF CLAIMS IN EACH CLASS SET FORTH IN THE TABLE BELOW INCLUDE
ALL CLAIMS ASSERTED AGAINST THE DEBTOR WITHOUT REGARD TO THE
VALIDITY OR TIMELINESS OF THE FILING OF THE CLAIMS. THUS. BY INCLUDING
ANY CLAIM IN THE ESTIMATES SET FORTH BELOW, THE DEBTOR IS NOT WAIVING
ITS RIGHTS TO OBJECT TO ANY CLAIM ON OR BEFORE THE CLAIM OBJECTION
DEADLINE ESTABLISHED BY THE PLAN.

       The following tables summarize the classification and treatment of the Claims against the
Debtor, an estimate of the numbers and amounts of Claims in each class (such amounts are derived
from the Debtor’s Schedules or Proofs of Claims filed by Creditors, whichever amounts are
higher), and the impaired or unimpaired nature of each class:

 Class                                 Treatment

 Class 1 – Non-Tax Priority Unimpaired.
 Claim for Child Support




32986050 v2                                      16
 Estimated Amount: $69,000.00      The rights of Claire Wilcox Johnson to child support shall
                                   not be altered by the Plan, and the Debtor shall continue to
 Estimated Number: 1               pay child support as required by applicable law.



 Class 2 – Non-Tax Priority Impaired.
 Claim for Other Domestic
 Support Obligation           Claire Wilcox Johnson shall receive twenty-four equal
                              monthly installments of $1,000.00 each, with the first
 Estimated Amount: $27,200.00 installment due and payable thirty (30) days after the
                              Effective Date, or such other similar, but less favorable,
 Estimated Number: 1          treatment to which Claire Wilcox Johnson and the Debtor
                              agree in writing, in full satisfaction, settlement, release and
                              discharge of and in exchange for any and all Allowed Non-
                              Tax Priority Claims in Class 2.


 Class 3 – Secured Claim Of Impaired.
 Claire Wilcox Johnson
                               The Allowed Claim in Class 3 was filed jointly against the
 Estimated Amount: $182,900.00 Debtor and Forse. The Allowed Claim in Class 3, including
                               but not limited to any and all rights and interests of Claire
 Estimated Number: 1           Wilcox Johnson in the marital property described in the
                               proof of claim filed by Claire Wilcox Johnson, shall be
                               altered, satisfied and extinguished as of the Effective Date,
                               and, in lieu thereof, Claire Wilcox Johnson shall be entitled
                               to reside in the marital property through and including
                               December 31, 2022 and shall be responsible for all
                               maintenance and repairs to the marital property, except that
                               Forse Investments, LLC (the current owner of the property)
                               shall pay for necessary capital improvements to the
                               property in accordance with and subject to the chapter 11
                               plan of reorganization filed by Forse Investments, LLC in
                               the Bankruptcy Case. Alternatively, the Holder of the
                               Allowed Claim in Class 3 shall be entitled to similar, but
                               less favorable, treatment to which the Holder and the
                               Debtor agree in writing.


 Class 4 – Secured Claim of the Impaired.
 United States

 Estimated Amount: TBD              Class 4 consists of the Claims of the United States to the
                                    extent it is secured by a Lien on property of the Estate, if
 Estimated Number: 1                any. To the extent a Holder of a Secured Claim in Class 4
                                    may be entitled to make an election under section 1111(b)


32986050 v2                                   17
                                    of the Bankruptcy Code, and to the extent a Holder makes
                                    such election in a timely manner by filing notice of such
                                    election on or before the hearing on approval of the
                                    Disclosure Statement, or, upon consent of the Debtors, on
                                    or before the last date scheduled for the Confirmation
                                    Hearing, the Collateral encumbered by any Lien of the
                                    Holder shall be surrendered to the Holder on the Effective
                                    Date in full satisfaction, settlement, release, and discharge
                                    of and in exchange for any Claim held by the Holder and
                                    any Lien securing such Claim. In the event a Final Order
                                    is entered disallowing any Secured Claim of a Holder of a
                                    Secured Claim in Class 4, such Holder shall receive no
                                    Distribution as a Holder of a Claim in Class 4, and any
                                    Lien shall be deemed void and extinguished effective as of
                                    the Effective Date, in which event the Holder shall file and
                                    record, within ten (10) Business Days, a full satisfaction
                                    and discharge of any Lien of public record. To the extent
                                    a Secured Claim in Class 4 is Allowed, and the Allowed
                                    Claim is not subject to reconsideration under Section
                                    10.05(d) of this Plan, the Collateral encumbered by the
                                    Lien of the Holder shall be surrendered to the Holder in
                                    full satisfaction, settlement, release, and discharge of and
                                    in exchange for the Secured Claim and any Lien securing
                                    such Claim.




 Class 5 – Secured Claim of Impaired.
 Chase Auto Finance
                               The Allowed Claim of Chase Auto Finance shall be treated
 Estimated Amount: $ 43,500.00 as a Secured Claim in the full amount of the Allowed
                               Claim, and shall be paid an amount equal to the Allowed
 Estimated Number: 1           Claim, minus any payments made to Chase Auto Finance
                               after the Petition Date and prior to the Confirmation Date
                               as follows: (a) a cash payment of $6,000.00 on the Effective
                               Date; and (b) with the balance to be paid in forty (40) equal
                               monthly installments with the first monthly installment due
                               and payable thirty (30) days after the Effective Date.
                               Chase Auto Finance shall retain its Lien until the amount
                               of the Allowed Claim is paid in full.


 Class 6 – Secured Claim of Impaired.
 Pinnacle Consulting, Inc.
                            The Allowed Claim of Pinnacle Consulting, Inc. is
                            secured by a Lien on a retainer paid by the Debtor prior


32986050 v2                                   18
 Estimated Amount: $4,600.00      to the Petition Date (the “Pinnacle Retainer”). The
                                  Allowed Claim shall be treated as a Secured Claim in the
 Estimated Number: 1              full amount of the Allowed Claim. After deducting the
                                  amount of any Administrative Expenses incurred in the
                                  Ordinary Course of Business from the Pinnacle Retainer,
                                  Pinnacle Consulting, Inc. shall apply $1,000.00 of the
                                  balance of the Pinnacle Retainer, if any, to satisfy the
                                  Allowed Claim in full, and shall deliver to the Debtor the
                                  remaining balance of the Pinnacle Retainer within ten
                                  (10) days after the Confirmation Date, which amount
                                  shall be used by the Debtor (or his successors and
                                  assigns, including but not limited to the Johnson Trust)
                                  to fund or pay obligations under the Plan.


 Class 7 – General Unsecured Impaired.
 Claims
                             Class 7 consists of all Unsecured Claims (other than
                             Convenience Class Claims) that are, as of the Effective
                             Date, (i) Allowed, or (ii) Disputed Claims. Each Holder of
 Estimated Amount: Unknown   an Unsecured Claim in Class 7 shall receive a beneficial
                             interest in the Johnson Trust in the amount of the Holder’s
 Estimated Number: 8         Pro Rata Share, calculated as of the Effective Date, in full
                             satisfaction, settlement, release, and discharge of and in
                             exchange for any Claim held by any such Holder. For the
                             avoidance of doubt, the final Distribution to be made to
                             Holders of Allowed Claims in Class 7 will be calculated
                             based upon each Holder’s Pro Rata Share at the time of
                             Distribution in accordance with Article VI of this Plan and
                             the Trust Agreement.


 Class 8 – Convenience Class Impaired.
 Claims
                             Class 8 consists of Convenience Class Claims.
 Estimated Amount: $3,951.06 Convenience Class Claims are deemed Allowed, and
                             Holders of such Claims shall be paid 80% of their Allowed
 Estimated Number: 1         Claims on the Effective Date in full satisfaction, settlement,
                             release, and discharge of and in exchange for such Claims

 Class 9 – Interests of Debtor    Impaired.

                                  Class 9 consists of any and all beneficial and ownership
                                  interests of the Debtor that is property of the Debtor’s Estate
 Estimated Amount: Unknown        under section 541 and 1115 of the Bankruptcy Code. On the
                                  Effective Date, all beneficial and ownership interests of the
                                  Debtor that are property of the Debtor’s Estate as of the


32986050 v2                                   19
 Estimated Number: Unknown            Effective Date shall be transferred to and held by the
                                      Johnson Trust for the benefit of the Estate and the Holders
                                      of Allowed Unsecured Claims, except for all property that
                                      is (a) exempt under section 522 of the Bankruptcy Code or
                                      (b) included in the Estate under section 1115 of the
                                      Bankruptcy Code, which property shall be retained by, and
                                      vest in, the Debtor as of the Confirmation Date. Any
                                      interests not transferred to the Johnson Trust shall be
                                      retained by and vested with the Debtor.




              D.   Means of Implementation of the Plan

         On the Effective Date, property in the Debtor’s Estate as of the Effective Date shall be
 transferred to the Johnson Trust in accordance with the terms of section 5.09 of the Plan, the
 Trust Agreement, and applicable nonbankruptcy law. The type, mode and manner of the transfer
 of property to the Johnson Trust shall be made in a way that enhances and maintains the value of
 such property. The Plan Trustee shall pay Holders of Claims all payments due under the Plan.
 Holders of Unsecured Claims in Class 7 shall be beneficiaries of the Johnson Trust according to
 their Pro Rata Shares calculated as of the Effective Date. In the event that a Claim in Class 7 is
 Disallowed pursuant to a Final Order, the Holder of such Claim shall immediately forfeit the
 Holder’s beneficial interest in the Johnson Trust.
         The Johnson Trust shall be operated and managed by the Plan Trustee in accordance with
 the terms and conditions of this Plan and the Trust Agreement. In addition to any other powers
 and rights provided for in this Plan and the Trust Agreement, the Plan Trustee shall have the
 power and right to liquidate or sell any property of the Johnson Trust to any third party in an
 arms-length transaction for fair market value, but only after providing to the beneficiaries of the
 Johnson Trust: (i) reasonable notice of such proposed liquidation or sale, and (ii) an opportunity
 to object to such proposed liquidation or sale and request a hearing with the Bankruptcy Court.
 To the extent the Debtor is a manager or has management rights with respect to any entity,
 including those entities held in the Johnson Trust, nothing in this Plan or the Trust Agreement
 shall expand or diminish the Debtor’s rights as manager of any entity under applicable law. In
 addition, the Plan Trustee may employ and compensate the Debtor for any management services
 provided to the Johnson Trust at the market rate for such services. To the extent any payments
 are made to the Debtor by the Plan Trustee or any of the entities who are debtors in the
 Bankruptcy Case for services or for costs and expenses, any such payments shall be subject to
 approval of the Bankruptcy Court. Any salary and compensation paid to the Debtor in exchange
 for management services at the market rate shall vest with the Debtor.
         The Plan Trustee shall be obligated to take affirmative action to manage and operate the
 Johnson Trust, and the assets and entities held therein, in a way that maximizes the value of such
 assets and entities, including without limitation the duty to determine the optimal time and
 method for operating or selling any assets or businesses and to operate such businesses until such
 time. To the extent necessary or appropriate to maximize the value of the assets of the Johnson



32986050 v2                                      20
 Trust, the Plan Trustee shall proceed in an orderly fashion to liquidate a portion of the trust assets,
 until the occurrence of a Trust Change Event, when the Plan Trustee may proceed with
 liquidation of the balance of the trust assets. Upon the occurrence of a Trust Change Event, the
 Bankruptcy Court may appoint a different Plan Trustee to liquidate the trust assets. In addition
 to any other powers and rights, the Plan Trustee shall have the power and discretion to liquidate
 assets of the Johnson Trust to the extent necessary or appropriate to make Distributions to
 Holders of Allowed Claims. To the extent Distributions are made to Holders of Allowed Claims,
 the Plan Trustee shall make Distributions in an amount (i) equal to each Holder’s Pro Rata Share
 (calculated at the time of the Distribution) up to the value of the Holder’s Allowed Claim as of
 the Effective Date, but (ii) not less than the value of Projected Disposable Income. After all such
 Distributions are made, the Johnson Trust shall terminate and the residual trust res, if any, shall
 vest with Johnson and other debtors in the Bankruptcy Case according to their rights and interests
 in such property prior to the Effective Date.
         The Holders of Allowed Claims shall receive more value and retain more rights under
 this Plan, as of the Effective Date, than they would receive in a liquidation under chapter 7 of the
 Bankruptcy Code. Accordingly, the Plan satisfies the requirements of section 1129(a)(7) of the
 Bankruptcy Code.
          The terms and conditions of the Trust Agreement are incorporated herein by reference
 for all purposes. To the extent there is any inconsistency between the terms of this Plan and the
 Trust Agreement, the terms of the Plan shall control.
         The sources of Cash necessary for the Debtor to pay Allowed Claims that are to be paid
 in Cash by the Debtor on the Effective Date will be the Cash of the Debtor on hand as of the
 Effective Date.

              1.         Claims Objections/Resolution

        Any party in interest, including the Debtor and the Johnson Trust, may file objections to
 Claims (other than Claims that are deemed Allowed under the Plan). Except as provided in
 Section 2.01 of the Plan with respect to Administrative Claims and Fee Claims, all objections to
 Claims must be filed and served in accordance with this section of the Plan within thirty (30)
 days after the Effective Date, and any objection to a Claim that is not filed and served in
 accordance herewith on or before the Effective Date shall be forever barred, estopped and
 enjoined.

         An objection to a Claim will be deemed properly served on the Holder thereof if service
 is effected by any of the following methods: (a) in accordance with Federal Rule of Civil
 Procedure 4, as modified and made applicable by Bankruptcy Rule 7004; (b) to the extent counsel
 for a Holder is unknown, by first class mail, postage prepaid, on the signatory on the proof of
 Claim or other representative identified and designated on the proof of Claim or any attachment
 thereto for receipt of notices; (c) by first class mail, postage prepaid, on any counsel that has
 appeared on behalf of the Holder in the Bankruptcy Case; or (d) if no proof of Claim has been
 filed, by first class mail, postage prepaid, on the Holder of such Claim at the address set forth in
 the Schedules.

        From and after the Effective Date, the Plan Trustee is authorized to compromise all
 Claims, Disputed Claims, and Liens and to execute necessary documents, including Lien releases


32986050 v2                                        21
 (subject to the written consent of the party having such Lien) and stipulations of settlement,
 compromise or release, without further order of the Bankruptcy Court or consent of any party, as
 long as such actions are in accordance with the terms of the Plan and Trust Agreement.

              2.        Assertion of Estate Actions, Defenses and Counterclaims

         Except as set forth in the Plan or the Confirmation Order, effective as of the Effective
 Date, without further action by any party, all Causes of Action and Claim Objections shall
 automatically transfer and be deemed to be vested in the Johnson Trust. From and after the
 Effective Date, and except as set forth in the Plan, the Trust Agreement, or the Confirmation
 Order, the Plan Trustee shall have the exclusive and absolute right and obligation to preserve,
 prosecute, or maintain all Causes of Action and Claim Objections vested in or transferred to the
 Johnson Trust under the Plan during the pendency of the Johnson Trust. The Plan Trustee may
 settle or compromise Causes of Action and Claim Objections only upon the written consent of
 the Debtor, which consent shall not be unreasonably withheld. In the event of a Trust Change
 Event, the Plan Trustee’s prosecution of the Causes of Action and Claim Objections shall be
 subject to the consent and control of the Holders of Allowed Claims in Class 7 and shall no longer
 be subject to the consent of Johnson; provided, however, that defense of any and all actions to
 determine the dischargeability of any debt of Johnson or the other debtors in the Bankruptcy Case
 under section 523 of the Bankruptcy Code shall be transferred to and vest with Johnson or the
 other debtors, as applicable. No claim, right, cause of action, or other asset shall be deemed
 waived or otherwise forfeited by virtue of the Debtor’s failure to identify such property in the
 Schedules or the Disclosure Statement unless otherwise ordered by the Bankruptcy Court.

         Except as provided in the Plan, nothing contained in the Plan or the Confirmation Order
 shall be deemed to be a waiver or the relinquishment of any rights or causes of action under any
 provision of the Bankruptcy Code or any applicable nonbankruptcy law, including, without
 limitation, (i) any and all Claims against any Person, to the extent such Person asserts a
 crossclaim, counterclaim, and/or Claim for setoff which seeks affirmative relief against the
 Debtor, and (ii) the turnover of any property of the Debtor’s Estate.

         Nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver
 or relinquishment of any Claim, cause of action, right of setoff, or other legal or equitable defense
 which the Debtor had immediately prior to the Petition Date. The Debtor (or his successors and
 assigns, including but not limited to the Johnson Trust) shall have, retain, reserve, and be entitled
 to assert all such claims, causes of action, rights of setoff, and other legal or equitable defenses
 which the Debtor had immediately prior to the Petition Date fully as if the Bankruptcy Case had
 not been commenced.

         Except as otherwise set forth in the Plan, the Debtor (or his successors and assigns,
 including but not limited to the Johnson Trust) may, but shall not be required to, set off against
 or recoup from any Claim or any payment or Distribution to be made pursuant to the Plan in
 respect of such Claim, any Claim or Cause of Action of any nature whatsoever that the Debtor
 may have to the fullest extent permitted under applicable law. Any dispute related to the setoff
 or recoupment rights of the Debtor shall be determined by the Bankruptcy Court. Neither the
 failure to effect such a setoff or recoupment nor the allowance of any Claim hereunder shall



32986050 v2                                       22
 constitute a waiver or release by the Debtor of any such Claims or Causes of Action that the
 Debtor may have against such Holder or any affiliate of such Holder.

              3.          Management After the Effective Date.

         The Plan Trustee shall manage and control the Debtor’s assets held in the Johnson Trust
 in accordance with the terms of the Plan and Trust Agreement after the Effective Date, and to the
 extent this Plan provides for the sale of certain of the Debtor's assets, the Plan Trustee shall
 manage and control the sale of those assets and shall liquidate such assets as expeditiously as
 reasonably possible, consistent with the terms of the Plan and the goal of maximizing the value
 thereof for the benefit of the Holders of Claims and the Debtor.

         In addition, the Plan Trustee may employ and compensate the Debtor for any management
 services provided to the Johnson Trust at the market rate for such services. To the extent the
 Debtor is a manager or has management rights with respect to any entity, including those entities
 held in the Johnson Trust, nothing in this Plan or the Trust Agreement shall expand or diminish
 the Debtor’s rights as manager of any entity under applicable law. To the extent any payments
 are made to the Debtor by the Plan Trustee or any of the entities who are debtors in the
 Bankruptcy Case for services or for costs and expenses, any such payments shall be subject to
 approval of the Bankruptcy Court. Any salary and compensation paid to the Debtor in exchange
 for management services at the market rate shall vest with the Debtor.
              4.          Vesting of Assets

        Except as otherwise provided in this Plan and the Confirmation Order, any and all property
and assets of the Debtor and the Estate shall vest in accordance with the terms of the Plan free
and clear of all Claims, Liens, encumbrances, charges and other interests. Commencing on the
Effective Date, the Debtor or the Johnson Trust, as the case may be, may deal with such property
and assets and conduct business without any supervision by, or permission from, the Bankruptcy
Court or the Office of the United States Trustee, and free of any restriction imposed on the Debtor
by the Bankruptcy Code or by the Bankruptcy Court during the Bankruptcy Case, except as
explicitly provided in the Plan or the Confirmation Order.

              E.   Effect of Confirmation of Plan

          1.       Discharge of Debtor

         To the fullest extent permitted by applicable law, and except as otherwise provided in the
 Plan, the operative documents implementing the Plan, the Confirmation Order, or the Code: (a)
 upon the completion of all payments required under the Plan or grant of early discharge by the
 Bankruptcy Court, the Confirmation Order shall operate as a discharge under section 1141(d)(1)
 of the Bankruptcy Code, and as a release of any and all Claims, Debts, Liens, Security Interests,
 and encumbrances of and against the Debtor and all property of the Debtor or the Estate that
 arose before the Confirmation Date, including without limitation, any Claim of a kind specified
 in §§ 502(g), 502(h), or 502(i) of the Bankruptcy Code, and all principal and interest, whether
 accrued before, on, or after the Petition Date, regardless of whether (i) a Proof of Claim has been
 filed or deemed filed, (ii) such Claim has been listed on the Debtor’s Schedules, (iii) such Claim
 has been Allowed pursuant to § 502 of the Bankruptcy Code, or (iv) the Holder of such Claim


32986050 v2                                         23
 has voted on the Plan or has voted to reject the Plan; and (b) from and after the completion of all
 payments required the Plan (i) all Holders of Claims shall be barred and enjoined from asserting
 against the Debtor, the Estate, or any property thereof, including, without limitation, property
 transferred to the Johnson Trust under this Plan, any Claims, Debts, Liens, Security Interests,
 and encumbrances of and against all property of the Estate, and (iii) the Debtor shall be fully and
 finally discharged of any liability or obligation on a Disallowed Claim. Effective upon the
 completion of all payments required under the Plan or grant of early discharge by the Bankruptcy
 Court, and except as expressly provided in this Plan or the Confirmation Order, all consideration
 distributed under this Plan will be in exchange for, and in complete satisfaction, settlement,
 discharge, and release of, all Claims against the Debtor of any nature whatsoever, whether known
 or unknown, or against the assets or properties of the Debtor that arose before the Effective Date.
 Except as expressly provided in this Plan or the Confirmation Order, any Holder of a discharged
 Claim will be precluded from asserting against the Debtor or any assets of the Debtor any other
 or further Claim based on any document, instrument, act, omission, transaction or other activity
 of any kind or nature that occurred before the Effective Date. Except as otherwise specifically
 provided herein, nothing in the Plan shall be deemed to waive, limit, or restrict in any manner
 the discharge granted upon Confirmation of the Plan pursuant to § 1141 of the Bankruptcy Code,
 including the Debtor’s right to seek an early discharge. For the avoidance of doubt, nothing in
 this Plan diminishes any cause of action that either the United States or the HDL Trustee has
 asserted that the disputed claims that Johnson owes to them are non-dischargeable, with such
 causes of action being subject to resolution by the Bankruptcy Court in the ordinary course after
 confirmation.
                2.      Injunction

        All Holders of Claims, Liens, Security Interests, encumbrances, rights and interests in, to
 or against the Debtor or any of his assets shall be prohibited from asserting, prosecuting or
 collecting such Claims, Liens, Security Interests, encumbrances, rights and interests against the
 Debtor and his property; provided, however, that such stay shall not apply to any Claim asserted
 against the Debtor by a Holder based upon a default by the Debtor in performance of his
 obligations to the Holder under the Plan. Upon completion of payments required under the Plan
 or grant of early discharge, all such Holders shall be permanently enjoined and prohibited from
 asserting, prosecuting or collecting such Claims, Liens, Security Interests, encumbrances, rights
 and interests against the Debtor or his property; provided, however, that such injunction shall
 not apply to any Claim asserted against the Debtor by a Holder based upon a default by the
 Debtor in performance of his obligations to the Holder under the Plan. Nothing herein is
 intended to limit the scope of any stay or discharge provided for under applicable provisions of
 the Bankruptcy Code.

       Unless otherwise provided in this Plan or the Confirmation order, all injunctions or stays
 provided for in the Bankruptcy Case pursuant to section 105 or 362 of the Bankruptcy Code, or
 otherwise, and in existence on the Confirmation Date, shall remain in full force and effect until
 the Bankruptcy Case is closed.

        If allowed by the Bankruptcy Court, any Person injured by any willful violation of such
 injunction shall recover actual damages, including costs and attorneys’ and experts’ fees and



32986050 v2                                     24
 disbursements, and, in appropriate circumstances, may recover punitive damages, from the
 willful violator.
              F.   Retention of Jurisdiction
         Until the case is closed, the Bankruptcy Court will retain the jurisdiction as is legally
permissible under applicable law, including under sections 105(a) and 1142 of the Bankruptcy
Code, including that necessary to ensure that the purposes and intent of the Plan are carried out
and to hear and determine all Claims and objections thereto that could have been brought before
the entry of the Confirmation Order. The Bankruptcy Court will retain jurisdiction to hear and
determine all Claims against in the Debtor and to enforce all causes of action that may exist on
behalf of Debtor, over which the Bankruptcy Court otherwise has jurisdiction.

              G.   Modification or Revocation of Plan

         The Debtor reserves the right to modify the Plan either before or after the Confirmation
 Date to the fullest extent permitted under section 1127 of the Bankruptcy Code and Bankruptcy
 Rule 3019, including but not limited to modifications necessary to negotiate the resolution of an
 objection to confirmation of the Plan. The Debtor may withdraw the Plan at any time before the
 Confirmation Date, or thereafter prior to the Effective Date. The Debtor may amend the Plan
 before or after the Effective Date as provided in section 1127 of the Bankruptcy Code.

              H.   Executory Contracts and Unexpired Leases

                   1.     General Treatment; Rejected if Not Assumed

        The Plan constitutes and incorporates a motion under Bankruptcy Code sections 365 and
1123(b)(2) to (a) reject, as of the Effective Date, all Executory Contracts to which the Debtor is a
party, except for any Executory Contract that was terminated before the Effective Date or has been
assumed or rejected pursuant to an order of the Bankruptcy Court entered before the Effective
Date, and (b) assume all Executory Contracts identified in any schedule of assumed contracts that
may be included in the Plan Supplement.

        The Confirmation Order shall constitute an order of the Bankruptcy Court under
Bankruptcy Code sections 365 and 1123(b)(2) approving the rejection or assumption, as
applicable, of Executory Contracts pursuant to the Plan as of the Effective Date. Notice of the
Confirmation Hearing shall constitute notice to any non-debtor party to an Executory Contract that
is to be assumed or rejected under the Plan of the proposed assumption or rejection of such
Executory Contract and any proposed amount of any Cure Claim.

                    2.    Cure Payments and Release of Liability

        Except as otherwise provided in a Final Order, pursuant to Bankruptcy Code sections
365(a), (b), (c) and (f), all Cure Claims that may require payment under Bankruptcy Code
section 365(b)(1) under any Executory Contract that is assumed pursuant to the Confirmation
Order shall be paid by the Debtor as an Administrative Claim (i) on or before the Effective Date
with respect to Cure Claims that are not Disputed or (ii) within thirty (30) Business Days after
a Disputed Cure Claim is Allowed, if ever, by agreement of the parties or a Final Order. If a
party to an assumed Executory Contract has not filed an appropriate pleading on or before the


32986050 v2                                     25
date of the Confirmation Hearing disputing any proposed Cure Claim, the cure of any other
defaults, the promptness of the Cure Claim payments, or the provision of adequate assurance of
future performance, then such party shall be deemed to have waived its right to dispute such
matters. Any party to an assumed Executory Contract that receives full payment of a Cure Claim
shall waive the right to receive any payment on a Class 7 General Unsecured Claim that relates
to or arises out of such assumed Executory Contract.

                   3.     Bar to Rejection Damages

        If the rejection of an Executory Contract pursuant to Section 7.01 of the Plan gives rise to
a Claim by any non-Debtor party or parties to such Executory Contract, such Claim shall be
forever barred and shall not be enforceable against the Debtor, the Estate, or the agents,
successors, or assigns of the foregoing, unless a proof of such Claim is filed with the Bankruptcy
Court and served upon the Debtor on or before the Rejection Bar Date. Any Holder of a Claim
arising out of the rejection of an Executory Contract that fails to file a proof of such Claim on or
before the Rejection Bar Date shall be forever barred, estopped, and enjoined from asserting such
Claim against the Debtor, the Estate or any of their assets and properties. Nothing contained herein
shall extend the time for filing a proof of Claim for rejection of any Executory Contract rejected
before the Confirmation Date.

                   4.     Rejection Claims

         Any Rejection Damage Claim arising from the rejection of an Executory Contract shall
 be treated as a Disputed General Unsecured Claim in Class 7 for purposes of Plan treatment, and
 must file a motion for estimation under Section 10.05(b) of this Plan in order to participate in
 Class 7 treatment, in addition to satisfying the requirements of Article VII of the Plan. Nothing
 contained herein shall be deemed an admission by the Debtor that such rejection gives rise to or
 results in a Rejection Damage Claim or shall be deemed a waiver by the Debtor or any other
 party in interest of any objections to such Rejection Claim if asserted.

              THIS IS ONLY A SUMMARY OF CERTAIN PROVISIONS OF THE
              PLAN. THE PLAN INCLUDES OTHER PROVISIONS THAT MAY
              AFFECT YOUR RIGHTS. YOU ARE URGED TO READ THE PLAN IN
              ITS ENTIRETY BEFORE VOTING ON THE PLAN.

                              VI. CONFIRMATION OF THE PLAN

              A.   Solicitation of Votes; Voting Procedures

                   1.     Ballots and Voting Deadlines

         A ballot to be used for voting to accept or reject the Plan, together with a postage-paid
 return envelope, is enclosed with all copies of this Disclosure Statement mailed to all Holders of
 Claims entitled to vote.




32986050 v2                                      26
              BEFORE COMPLETING YOUR BALLOT, PLEASE READ
              CAREFULLY THE INSTRUCTION SHEET THAT ACCOMPANIES THE
              BALLOT.

         The Bankruptcy Court has directed that, in order to be counted for voting purposes,
 ballots for the acceptance or rejection of the Plan must be received no later than ________ p.m.,
 Central Time, on _______2019, at the following address:

                                 Michael Leo Hall
                                 Burr & Forman LLP
                                 420 20th Street North, Suite 3400
                                 Birmingham, Alabama 35203
                                 Facsimile: __________

              YOUR BALLOT MAY NOT BE COUNTED IF IT IS RECEIVED AT THE
              ABOVE ADDRESS AFTER ________ P.M., CENTRAL TIME, ON
              ____________, 2019.

                     2.      Parties in Interest Entitled to Vote

         Any Person who, as of the Voting Record Date (i.e., ________ , 2019) was the Holder of
 a Claim against the Debtor and whose Claim has not previously been disallowed by the
 Bankruptcy Court is entitled to vote to accept or reject the Plan, if such Claim is impaired under
 the Plan and either (i) such Holder's Claim has been scheduled by the Debtor (and such Claim
 is not scheduled as disputed, contingent, or unliquidated) or (ii) such Holder has filed a proof
 of Claim on or before November 3, 2015, the last date set by the Bankruptcy Court for such
 filings (i.e., the Bar Date). Any Claim as to which an objection has been filed is not entitled to
 vote, unless the Bankruptcy Court, upon application of the Holder to whose Claim an objection
 has been made, temporarily allows such Claim in an amount that it deems proper for the
 purpose of accepting or rejecting the Plan. Any such application must be heard and determined
 by the Bankruptcy Court on or before commencement of the Confirmation Hearing. A vote
 may be disregarded if the Bankruptcy Court determines, after notice and a hearing, that such
 vote was not solicited or procured in good faith or in accordance with the provisions of the
 Bankruptcy Code.

                     3.      Definition of Impairment

        As set forth in section 1124 of the Bankruptcy Code, a class of claims or equity interests
 is impaired under a plan of reorganization unless, with respect to each claim or equity interest of
 such class, the plan:

                     (a)     leaves unaltered the legal, equitable, and contractual rights of the holder
              of such claim or equity interest; or
                      (b)     notwithstanding any contractual provision or applicable law that entitles
              the holder of a claim or equity interest to demand or receive accelerated payment of such
              claim or equity interest after the occurrence of a default:


32986050 v2                                          27
                          (i) cures any such default that occurred before or after the
                   commencement of the case under the Bankruptcy Code, other than a default of a
                   kind specified in section 365(b)(2) of the Bankruptcy Code;

                         (ii)    reinstates the maturity of such claim or interest as it existed before
                   such default;
                          (ii)    compensates the holder of such claim or interest for any damages
                   incurred as a result of any reasonable reliance on such contractual provision or
                   such applicable law; and
                          (iii) does not otherwise alter the legal, equitable or contractual rights to
                   which such claim or interest entitles the holder of such claim or interest.
                   4.     Impaired Classes Under the Plan

        Claims against the Debtor in Classes 2, 3, 4, 5, 6, 7, 8, and 9 are impaired under the Plan,
 and the Holders of those Claims are entitled to vote to accept or reject the Plan.

                   5.     Unimpaired Classes Under the Plan

        Claims against the Debtor in Class 1 are not impaired under the Plan. The Holders of
 those Claims are conclusively presumed to have accepted the Plan under section 1126(f) of the
 Bankruptcy Code and are thus not entitled to vote on the Plan.

                   6.     Vote Required For Class Acceptance

         The Bankruptcy Code defines acceptance of a plan by a class of claims as acceptance by
 holders of at least two-thirds in dollar amount, and more than one-half in number, of the claims
 of that class which actually cast ballots for acceptance or rejection of the plan. Thus, class
 acceptance takes place only if at least two-thirds in amount and a majority in number of the
 holders of claims voting cast their ballots in favor of acceptance.

         The Bankruptcy Code defines acceptance of a plan by a class of equity interests as
 acceptance by holders of at least two-thirds in amount of the equity interests of that class that
 actually cast ballots for acceptance or rejection of the plan. Thus, class acceptance takes place
 only if at least two-thirds in amount of the holders of equity interests voting cast their ballots in
 favor of acceptance.

              B.   Confirmation Hearing

         Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
 hold a hearing on confirmation of a plan. By order of the Bankruptcy Court, the Confirmation
 Hearing has been scheduled for ____________ , 2019 at _______ p.m. Central Time, in the
 United States Bankruptcy Court for the Northern District of Alabama, Southern Division. The
 Bankruptcy Court may adjourn the Confirmation Hearing from time to time without further notice
 other than an announcement made at the confirmation hearing or any adjournment thereof.




32986050 v2                                        28
         Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
 confirmation of a plan. Any objection to confirmation of the Plan must be made in writing and
 filed with the Bankruptcy Court on or before _________ , 2019 at the following address:

                     U.S. Bankruptcy Court
                     Northern District of Alabama, Southern Division
                     1729 5th Avenue North
                     Birmingham, AL 35203

         In addition, any such objection must be served upon and received by the following
 parties, together with proof of service, no later than _______________ p.m., Central Time on
 _________ , 2019:

                                 Michael Leo Hall
                                 Burr & Forman LLP
                                 420 20th Street North, Suite 3400
                                 Birmingham, Alabama 35203

              BANKRUPTCY RULE 9014 GOVERNS OBJECTIONS TO CONFIRMATION
              OF THE PLAN. UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY
              SERVED AND FILED, THE BANKRUPTCY COURT MAY NOT CONSIDER
              IT.
              C.     Requirements For Confirmation of a Plan

        At the Confirmation Hearing, the Bankruptcy Court must determine whether the
 Bankruptcy Code's requirements for confirmation of the Plan have been satisfied, in which event
 the Bankruptcy Court will enter an order confirming the Plan. As set forth in section 1129 of the
 Bankruptcy Code, these requirements are as follows:

                      1.   The plan complies with the applicable provisions of the Bankruptcy
                     Code.
                    2.    The proponents of the plan complied with the applicable provisions of the
              Bankruptcy Code.
                    3.       The plan has been proposed in good faith and not by any means forbidden
              by law.
                      4.      Any payment made or promised by the Debtors, by the plan proponents, or
              by a person issuing securities or acquiring property under the plan, for services or for
              costs and expenses in, or in connection with, the case, or in connection with the plan and
              incident to the case, has been approved by, or is subject to the approval of the Bankruptcy
              Court as reasonable.
                       5.     (a)      (i)     The proponent of the plan has disclosed the identity and
              affiliations of any individual proposed to serve, after confirmation of the plan, as a
              director, officer, or voting trustee of the Debtors, an affiliate of the Debtors participating
              in a joint plan with the Debtors, or a successor to the Debtors under the plan; and



32986050 v2                                            29
                                     (ii)   the appointment to, or continuance in, such office of such
              individual, is consistent with the interests of creditors and equity security holders and
              with public policy; and
                            (b)    the proponent of the plan has disclosed the identity of any insider
              that will be employed or retained by the reorganized debtor, and the nature of any
              compensation for such insider.
                     6.      Any governmental regulatory commission with jurisdiction, after
              confirmation of the plan, over the rates of the debtor has approved any rate change
              provided for in the plan, or such rate change is expressly conditioned on such approval.
                      7.     With respect to each impaired class of claims or interests:
                              (a)     each holder of a claim or interest of such class has accepted the
              plan or will receive or retain under the plan on account of such claim or interest property
              of a value, as of the effective date of the plan, that is not less than the amount that such
              holder would so receive or retain if the Debtors were liquidated on such date under
              Chapter 7 of the Bankruptcy Code on such date; or
                              (b)    if section 1111(b)(2) of the Bankruptcy Code applies to the claims
              of such class, the holder of a claim of such class will receive or retain under the plan on
              account of such claim property of a value, as of the effective date of the plan, that is not
              less than the value of such holder's interest in the estate's interest in the property that
              secures such claims.
                      8.     With respect to each class of claims or interests:
                             (a)     such class has accepted the plan; or
                             (b)     such class is not impaired under the plan.

                       9.    If a class of claims is impaired under the plan, at least one class of claims
              that is impaired has accepted the plan, determined without including any acceptance of
              the plan by any insider holding a claim of such class.
                     10.    Confirmation of the plan is not likely to be followed by the liquidation, or
              the need for further financial reorganization, of the Debtors or any successor to the
              Debtors under the plan, unless such liquidation or reorganization is proposed in the plan.

                      11. All fees payable under 28 U.S.C. § 1930, as determined by the Bankruptcy
              Court at the hearing on confirmation of the plan, have been paid or the plan provides for
              the payment of all such fees on the effective date of the plan.
                      12. In the case in which the Debtor is an individual and in which the holder of
              an allowed unsecured claim objects to confirmation of the plan -
                             (a)     the value, as of the effective date of the plan, of the property to be
              distributed under the plan on account of such claim is not less than the amount of such
              claim; or
                              (b)    the value of the property to be distributed under the plan is not
              less than the projected disposable income of the debtor (as defined in section 1325(b)(2)


32986050 v2                                            30
              to be received during the 5-year period beginning on the date that the first payment is
              due under the plan, or during the period for which the plan provides payments, whichever
              is longer.
        The Debtor believes that the Plan satisfies all the statutory requirements of Chapter 11 of
 the Bankruptcy Code, that the Debtor has complied or will have complied with all the
 requirements of Chapter 11, and that the Plan is proposed in good faith.

         The Debtor believes that Holders of all Allowed Claims impaired under the Plan will
 receive payments or distributions under the Plan having a present value as of the Effective Date
 not less than the amounts likely to be received if the Debtor were liquidated under Chapter 7 of
 the Bankruptcy Code. At the Confirmation Hearing, the Bankruptcy Court will determine
 whether Holders of Allowed Claims or Interests would receive greater distributions under the
 Plan than they would receive in liquidation under Chapter 7.

         The Debtor also believes that the feasibility requirement for confirmation of the Plan is
 satisfied by the fact that the assets and future operating revenues and income held in the Johnson
 Trust under the terms of the Plan will be sufficient to satisfy the Debtor’s obligations under the
 Plan, and all creditors with Allowed Claims will ultimately be paid in full, or, with respect to the
 Claims of the United States, Qui Tam Claimants, and Arrowsmith, and in the event of a Trust
 Change Event (as defined in the Plan), will receive at least more than those claimants would
 receive in a Chapter 7 liquidation and more than the amount of the Debtor’s projected gross
 income, which the Debtor projects to be less than $4 million per year during the life of the Plan
 and the Johnson Trust. The Debtor believes the assets to be distributed under the Plan and the
 Trust Agreement could be as high as $30 million, if necessary, and the Debtor believes the Plan
 and the Johnson Trust will last 5 years or less. These facts and others demonstrating the
 confirmability of the Plan will be shown at the Confirmation Hearing.
              D.     Cramdown

         In the event that any impaired Class of Claims entitled to vote on the Plan does not accept
 the Plan, the Bankruptcy Court may still confirm the Plan at the request of the Debtor if, as to
 each such impaired Class that has not accepted the Plan, the Bankruptcy Court determines that
 the Plan "does not discriminate unfairly" and is "fair and equitable" with respect to that Class.
 A plan of reorganization "does not discriminate unfairly" within the meaning of the Bankruptcy
 Code if no Class receives more than it is legally entitled to receive for its claims or equity
 interests.

         "Fair and equitable" has different meanings with respect to the treatment of secured and
 unsecured claims. As set forth in section 1129(b)(2) of the Bankruptcy Code, those meanings are
 as follows:

              1.     With respect to a class of secured claims, the plan provides:

          (a)     (i)     that the holders of such claims retain the liens securing such claims,
 whether the property subject to such liens is retained by the Debtor or transferred to another
 entity, to the extent of the allowed amount of such claims; and



32986050 v2                                          31
                      (ii)    that each holder of a claim of such class receive on account of such claim
              deferred cash payments totaling at least the allowed amount of such claim, of a value, as
              of the effective date of the plan, of at least the value of such holder's interest in the estate's
              interest in such property;
                     (b)      for the sale, subject to section 363(k) of the Bankruptcy Code, of any
              property that is subject to the liens securing such claims, free and clear of such liens, with
              such liens to attach to the proceeds of such sale, and the treatment of such liens on
              proceeds under clause (a) and (b) of this subparagraph; or
                        (c)    the realization by such holders of the "indubitable equivalent" of such
              claims.
              2.        With respect to a class of unsecured claims, the plan provides:
                     (a)    that each holder of a claim of such class receive or retain on account of
              such claim property of a value, as of the effective date of the plan, equal to the allowed
              amount of such claim; or
                      (b)    the holder of any claim or interest that is junior to the claims of such class
              will not receive or retain under the plan on account of such junior claim or interest any
              property, except that in a case in which the Debtor is an individual, the Debtor may retain
              property included in the estate under section 1115, subject to the requirements of
              subsection (a)(14).
              3.        With respect to a class of interests, the plan provides:
                       (a)    that each holder of an interest of such class receive or retain on account
              of such interest property of a value, as of the effective date of the plan, equal to the
              greatest of the allowed amount of any fixed liquidation preference to which such holder
              is entitled, any fixed redemption price to which such holder is entitled or the value of
              such interest; or
                      (b)     that the holder of any interest that is junior to the interests of such class
              will not receive or retain under the plan on account of such junior interest any property.
         In the event that one or more Classes of impaired Claims reject the Plan, the Bankruptcy
 Court will determine at the Confirmation Hearing whether the Plan is fair and equitable with
 respect to, and does not discriminate unfairly against, any rejecting impaired Class of Claims.
 For the reasons set forth above, the Debtor believes the Plan does not discriminate unfairly
 against, and is fair and equitable with respect to, each impaired Class of Claims.

                                             VII. RISK FACTORS

        The following is intended as a summary of certain risks associated with the Plan, but it is
 not exhaustive and must be supplemented by the analysis and evaluation made by each Holder of
 a Claim of the Plan and this Disclosure Statement as a whole with such Holder's own advisors.

              A.     Insufficient Acceptances

         For the Plan to be confirmed, each impaired Class of Claims is given the opportunity to
 vote to accept or reject the Plan. With regard to such impaired voting Classes, the Plan will be


32986050 v2                                              32
 deemed accepted by a Class of impaired Claims if the Plan is accepted by claimants in such
 Class actually voting on the Plan who hold at least two-thirds (2/3) in amount and more than
 one-half (1/2) in number of the total Allowed Claims of the Class voted. Only those members of
 a Class who vote to accept or reject the Plan will be counted for voting purposes. The Debtor
 reserves the right to request confirmation pursuant to the cramdown provisions in section
 1129(b) of the Bankruptcy Code, which will allow confirmation of the Plan regardless of the
 fact that a particular impaired Class of Claims has not accepted the Plan. However, there can be
 no assurance that any impaired Class of Claims under the Plan will accept the Plan or that the
 Debtor would be able to use the cramdown provisions of the Bankruptcy Code for confirmation
 of the Plan.

              B.    Confirmation Risks

              The following specific risks exist with respect to confirmation of the Plan:

                      1.      Any objection to confirmation of the Plan filed by a member of a Class of
              Claims can either prevent confirmation of the Plan or delay confirmation for a significant
              period of time.
                     2.     If the Debtor must seek confirmation of the Plan over the rejection of one
              or more impaired Classes of Claims, the cramdown process could delay or prevent
              confirmation.
              C.    Post-Confirmation Risks

          The Plan Trustee's ability to pay creditors with Allowed Claims is subject to his ability to
 continue to generate income in the future from his existing assets and businesses and/or from
 other business opportunities in the future. In many instances, the Plan Trustee's ability to realize
 income from these businesses is dependent on the continued performance by third parties of their
 obligations to the Debtor or to the business entities in which the Debtor owns interests. The
 Debtor's businesses are also subject to the same industry specific and general economic risk
 factors that face all similarly-situated businesses. These additional risk factors assume
 confirmation and consummation of the Plan and do not include risks that could prevent
 confirmation or consummation of the Plan. Before voting on the Plan, each Holder of a Claim
 entitled to vote on the Plan should carefully consider the risk factors set forth herein as well as
 all of the information contained in this Disclosure Statement and the exhibits hereto.

      VIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF
                        THE PLAN: LIQUIDATION ANALYSIS

         The Debtor has evaluated other alternatives to reorganization under the Plan, including
 the liquidation of the Debtor. After studying possible alternatives to the Plan, the Debtor has
 concluded that the Plan is the best alternative and will maximize recoveries by Holders of Claims,
 assuming confirmation of the Plan and consummation of the transactions contemplated by the
 Plan. The following discussion provides a summary of the Debtor's analysis leading to its
 conclusion that the Plan will provide the highest value to Holders of Claims.




32986050 v2                                           33
         Although Chapter 11 administrative costs are subordinated to the Chapter 7
 administrative costs, both the administrative costs of the Chapter 11 and Chapter 7 are senior to
 unsecured creditors. The Debtor does not believe that a Chapter 7 would provide any tangible
 benefit to unsecured creditors, which could ever exceed the distributions received under the
 Plan. Indeed, the Debtor believes unsecured creditors would more than likely receive
 substantially less in a Chapter 7, in large part because the Debtors’ businesses are worth much
 more while they continue operating than if they were sold.

         A chapter 7 liquidation of the Debtors assets necessitates a relatively immediate sale of
 assets without regard to market conditions. The plan provides for a more orderly liquidation of
 the Debtors, if necessary, than a chapter 7 liquidation. The Debtor has assets which value shall
 be superior to a chapter 7 liquidation if they are sold as either a going concern, by taking into
 account market conditions, or the specialized nature of the assets. The Plan will provide the
 largest benefit to Creditors and contribute millions of dollars in future income to the Plan for
 distribution to creditors.

        Accordingly, the Plan satisfies the requirement under Bankruptcy Code section
 1129(a)(7) which requires that creditors receive under a plan of reorganization as much as they
 would receive in a Chapter 7.

       IX.         CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN


              A.    Importance of Obtaining Professional Tax Assistance

              THE FOLLOWING DISCUSSION IS INTENDED ONLY AS A SUMMARY
              OF CERTAIN LIKELY U.S. FEDERAL INCOME TAX CONSEQUENCES OF
              THE PLAN, TO PROVIDE ASSISTANCE AND GENERAL GUIDANCE, IS
              NOT PROFESSIONAL ADVICE, AND IS NOT A SUBSTITUTE FOR
              CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE BELOW
              DISCUSSION IS FOR GENERAL INFORMATIONAL PURPOSES ONLY
              AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY
              CASE UNCERTAIN AND MAY VARY DEPENDING ON A HOLDER'S
              INDIVIDUAL CIRCUMSTANCES. ACCORDINGLY, HOLDERS ARE
              URGED TO CONSULT WITH THEIR TAX ADVISORS ABOUT THE U.S.
              FEDERAL, STATE, AND LOCAL, IF APPLICABLE, TAX CONSEQUENCES
              OF THE PLAN.
              B.     Discharge of Indebtedness

         The Internal Revenue Code ("IRC") generally provides that a taxpayer must include in
 income the amount of discharge of indebtedness ("DOI") it realizes when its creditors accept less
 than full payment in satisfaction of the creditors' undisputed debts. The realized amount of DOI
 is generally the difference between the amount of indebtedness and the amount received by the
 creditor in exchange for the indebtedness. However, IRC Section 108(a) provides that DOI will
 not be included in the taxpayer's taxable income if that taxpayer is under the jurisdiction of a
 court in a case under Title 11 of the United States Code (i.e., bankruptcy) and the DOI arises
 from a court ordered discharge or arises pursuant to a plan of reorganization approved by a


32986050 v2                                      34
 bankruptcy court. In the event IRC Section 108(a) excludes DOI from the income of a debtor in
 bankruptcy, the debtor's tax attributes will be reduced by the amount of DOI income so excluded.
 The tax attributes are generally reduced in a prescribed order and include NOLs, general business
 credit carryovers, capital loss carryovers and the tax basis of its assets. In the alternative, the
 debtor may make an election to alter the order of attribute reduction such that the tax basis of
 depreciable property would be reduced first.

          C.       Impact on Holders of Claims Against Debtors

        With respect to the Distributions to Holders of Claims under the Plan, the Debtor urges
 any Holder of a Claim concerned about tax consequences of the Plan on that party to consult its
 tax advisor. The tax consequences of the Plan to individual Holders of Claims will obviously
 hinge on the specific circumstances of that Holder.

              D.   Circular 230 Disclosure

        This Disclosure Statement was not intended nor written by the Debtor or the Debtor's
 representatives to be used (and it cannot be used) by any taxpayer to avoid penalties that might
 be imposed on the taxpayer in connection with (or as a result of) any of the transactions or
 matters described herein. This Disclosure Statement was written to support the promotion or
 marketing of the transactions or matters addressed in this Disclosure Statement. Each taxpayer
 should seek tax advice based on his or her particular circumstances from an independent tax
 advisor.

                                       X. CONCLUSION

         The Debtor urges all Holders of Claims to vote to ACCEPT the Plan and to evidence
 such acceptance by mailing their ballots in the self-addressed stamped envelope so that they will
 be received by _______________ , 2019.

 DATED: May 3, 2019.
                                                       ROBERT BRADFORD JOHNSON
                                                        /s/ Robert Bradford Johnson




32986050 v2                                      35
